DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 12/16/2020.  Claims 1-4 and newly added claims 5-6 are pending and an action on the merits is as follows.	

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection has been applied to the amended and additional claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Horne et al. (US2018/0356088 A1) (Horne, hereafter) in view of Willows et al. (US2017/0009979 A1) (Willows, hereafter)  and in further view of  Ortega (U2014/30339274 A1).
Regarding claim 1, Horne discloses (Figure 5) a beverage container holding device comprises a collapsible or rigid sleeve (400 ) comprising  an insulating jacket surrounding the container sides of the can when the can is inserted therein; wherein  a COB LED strip (430) is configured to be placed on opposing sides of the collapsible sleeve (400) such that when the sleeve is housing a can or bottle, an LED ring is formed about the circumference of the sleeve 400, allowing light to shine outwardly away from the user (¶41-¶43). Horne fails to explicitly disclose a first set of cords wherein a cord is attached on either side of the light source wherein the cords pass through a proximal end of a handle and end in an adjustable cord lock and a second set of cords has both a first and second end passing through a distal end of a handle, wherein an adjustable cord lock attaches the ends together.
 Willows discloses (Figures 1-47 and corresponding text) apparatus comprising a light source (43) with a first set cord (26) (prior art strap adjuster) wherein a cord (24) is attached on either side of the light source (43) wherein the cords pass through a proximal end of a handle ((23) (prior art handle) a collar ring (27) that encloses the top half of the container and wherein a webbing loop (25) attaches to the lower end. The handle being adjustable by item (26) ¶70-¶73) in order to create an illumination device particularly useful for outdoor sports wherein both illumination and the ability to carry fluids are desired (¶3)
Ortega discloses a bottle strap (Figures 1b) including a cord set (110) with a cord lock (122,130) which can be used or as one strap or two in in order to provide a drinking bottle strap that can also secure a pair of gloves with a bottle and/or small flashlights and flasks filled with energy gels at the same time (¶14).

Regarding claim 2, Willows discloses (Figures 5) where in the first set of cords (26) (prior art strap adjuster) is enclosed within a piece fabric (23) along all or part of the length of the cord between the light source (not shown) and handle (23), the reasoning being the same as disclosed for claim 1.
Regarding claim 3, Willows disclose (Figure 2) handle (23) made of cloth (¶72), the reasoning being the same as disclosed for claim 1.
Regarding claim 4, Willows discloses (Figure 3) wherein the cords encircle a water bottle (11) the reasoning being the same as disclosed for claim 1.
	Regarding claim 5, Horne discloses (Figure 5) a beverage container holding device comprises a collapsible or rigid sleeve (400 ) comprising  an insulating jacket surrounding the container sides of the can when the can is inserted therein; wherein  a COB LED strip (430) is configured to be placed on opposing sides of the collapsible sleeve (400) such that when the sleeve is housing a can or bottle, an LED ring is formed about the circumference of the sleeve 400, allowing light to shine outwardly away from the user (¶41-¶43). Horne fails to explicitly disclose a first set of cords wherein a cord is attached on either side of the light source wherein the cords attach to a handle and a second set of cords wherein the cords attach to the distal end of the handle.	
Willow discloses Willows discloses (Figures 1-47 and corresponding text) apparatus comprising a light source (43) with a first set cord (26) (prior art strap adjuster) wherein a cord (24) is attached on either side of the light source (43) wherein the cords pass through a proximal end of a handle ((23) (prior art handle) a collar ring (27) that encloses the top half of the container and wherein a webbing loop (25) attaches to the lower end. The handle being adjustable by item (26) ¶70-¶73) in order to create an illumination device particularly useful for outdoor sports wherein both illumination and the ability to carry fluids are desired (¶3).
Ortega discloses a bottle strap (Figures 1b) including a cord set (110) with a cord lock (122,130) which can be used or as one strap or two in order to provide a drinking bottle strap that can also secure a pair of gloves with a bottle and/or small flashlights and flasks filled with energy gels at the same time (¶14).
Therefore it would have been obvious to one of ordinary skill before the effective date to modify the apparatus of Chen a first set of cords wherein a cord is attached on either side of the light source wherein the cords attach to a handle in order to create an illumination device particularly useful for outdoor sports wherein both illumination and the ability to carry fluids are desired as disclosed by Willows, and a second set of cords wherein the cords attach to the distal end of the handle in  order to provide a drinking bottle strap that can also secure a pair of gloves with a bottle and/or small flashlights and flasks filled with energy gels at the same time as disclosed by Ortega.
Regarding claim 6, Ortega discloses where both of the cords are plastic (¶19). The reasoning being the same as in claim1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879